DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on July 20, 2020.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 11/14/2020, 02/04/2021, 03/11/2021, 12/29/2021, and 07/06/2022 were considered.
Claims 1-20 are pending for examination.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 line 3 recites “receiving, via the electronic processor” which should be “receiving, via an electronic processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4 and 14, the claims recite “identify a processing exception responsive to the downstream isolation device failing to execute the second open command; and send a third open command to the tie-in isolation device for each of the plurality of phases responsive to identifying the processing exception”.  This claimed limitation discloses in paragraph [0098].  However, the limitation is contradicted to claims 1 and 11.  Claims 1 and 11 recite “send a close command to a tie-in isolation device for each of the plurality of phases; and send a second open command to the downstream isolation device for each phase in the second subset, wherein the electronic processor is further configured to send the second open command prior to sending the close command responsive to identifying a potential loop configuration”.  The recitations in claims 1 and 11 indicate the second open command is sent prior to the close command of the tie-in isolation device; if the second command failed to open, the close command to the tie-in isolation device would never happened.  Therefore, the open command of the tie-in isolation device after the second command failed to open is invalid.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 14, the claims recite “identify a processing exception responsive to the downstream isolation device failing to execute the second open command; and send a third open command to the tie-in isolation device for each of the plurality of phases responsive to identifying the processing exception”.  However, it is unclear due to the limitation is contradicted to claims 1 and 11 as explained above.  For examination purpose, the claim limitation will be construed as “identify a processing exception responsive to the downstream isolation device failing to execute the second open command; and record the error”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stergiou et al., US Patent Publication 2010/0036538; hereinafter “Stergiou” in view of Warren, US Patent Publication 2006/0109600; hereinafter “Warren”.
Regarding claim 1, Stergiou discloses a system (Fig. 3, 72) for controlling a power distribution network (Fig. 3, 82) providing power using a plurality of phases [0006], the system comprising: 
an electronic processor (Fig. 3, 74 and 80) configured to: 
receive a first fault indication [0034] associated with a fault in the power distribution network from a first isolation device [0034] of a plurality of isolation devices (Fig. 3, 52, 56, 64, 66 84, 109, 118, and 119); 
identify a first subset of the plurality of phases associated with the first fault indication [0023] and a second subset of the plurality of phases not associated with the first fault indication [0023], wherein the first subset and the second subset each include at least one member [0023]; 
identify a downstream isolation device downstream of the fault [0038]; 
send a first open command to the downstream isolation device [0038] for each phase in the first subset [0007]; 
send a close command to a tie-in isolation device [0039] for each of the plurality of phases; and 
send a second open command to the downstream isolation device [0038] for each phase in the second subset, 
wherein the electronic processor is further configured to send the second open command prior to sending the close command responsive to identifying a potential loop configuration [0038], [0039]. 
Stergiou does not disclose identify a first subset of the plurality of phases associated with the first fault indication and a second subset of the plurality of phases not associated with the first fault indication, wherein the first subset and the second subset each include at least one member.  Warren discloses a recloser for three phase system that is capable of identify a first subset of the plurality of phases associated with the first fault indication [0023] and a second subset of the plurality of phases not associated with the first fault indication [0023], wherein the first subset and the second subset each include at least one member [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiou to incorporate the teaching of Warren into the combination and provide the identify a first subset of the plurality of phases associated with the first fault indication and a second subset of the plurality of phases not associated with the first fault indication, wherein the first subset and the second subset each include at least one member; send a first open command to the downstream isolation device for each phase in the first subset; and 
send a second open command to the downstream isolation device for each phase in the second subset.  Doing so would minimizes shock to the power system when a temporary fault happened and isolate including providing alternate power path for all three phases to allow balancing all three phases.
Regarding claim 2, the combination of Stergiou and Warren discloses the system of claim 1 above, Stergiou further discloses the electronic processor is configured to: 
identify the potential loop configuration responsive to a first source supplying the downstream isolation device and the tie-in isolation device [0036].
Regarding claim 3, the combination of Stergiou and Warren discloses the system of claim 1 above, Stergiou further discloses the electronic processor is configured to: 
identify a processing exception associated with the sending of the first open command, the close command [0036], or the second open command; and 
generate an exception report indicating the processing exception and uncompleted steps associated with the processing of the first fault indication [0036].
Regarding claim 5, the combination of Stergiou and Warren discloses the system of claim 5 above, Stergiou further discloses the electronic processor is configured to: 
identify an upstream isolation device upstream of the fault [0034]-[0036]; and 
responsive to the first isolation device not being the upstream isolation device, send a close command to the first isolation device for each phase in the first subset [0036].
Regarding claim 6, the combination of Stergiou and Warren discloses the system of claim 1 above, Stergiou further discloses the electronic processor is configured to identify the upstream isolation device by: 
receiving fault states of the plurality of isolation devices [0034]-[0036]; and 
designating a first selected isolation device positioned furthest downstream of a first source in the power distribution network having a fault state consistent with the first fault indication as the upstream isolation device [0034]-[0036].
Regarding claim 7, the combination of Stergiou and Warren discloses the system of claim 6 above, Stergiou further discloses the electronic processor is configured to: 
identify the downstream isolation device by designating a second selected isolation device positioned downstream of the upstream isolation device having a fault state that does not indicate the first fault indication as the downstream isolation device [0038]-[0039].  
Regarding claim 8, the combination of Stergiou and Warren discloses the system of claim 7 above, Stergiou further discloses the electronic processor is configured to: 
send the close command to the tie-in isolation device by sending a ganged close command to concurrently close all of the phases of the tie-in isolation device [0039].  
Regarding claim 9, the combination of Stergiou and Warren discloses the system of claim 1 above, Stergiou further discloses the fault comprises a lockout fault that results in the first isolation device opening the first subset of the plurality of phases [0034].
Regarding claim 10, the combination of Stergiou and Warren discloses the system of claim 1 above, Stergiou further discloses the fault comprises a loss of voltage fault ([0035] monitor/determine voltage and current indicate loss of voltage is also monitored; and [0006] “voltage sags” mean loss of voltage).
Regarding claim 11, Stergiou discloses a method (Fig. 4) for controlling a power distribution network (Fig. 3, 82) providing power using a plurality of phases [0006], the method comprising: 
receiving, via the electronic processor (Fig. 3, 74 and 80), a first fault indication [0034] associated with a fault in the power distribution network [0034] from a first isolation device [0034] of a plurality of isolation devices (Fig. 3, 52, 56, 64, 66 84, 109, 118, and 119); 
identifying, via the electronic processor, a first subset of the plurality of phases associated with the first fault indication [0023] and a second subset of the plurality of phases not associated with the first fault indication [0023], wherein the first subset and the second subset each include at least one member [0023]; 
identifying, via the electronic processor, a downstream isolation device downstream of the fault [0038]; 
sending, via the electronic processor, a first open command to the downstream isolation device [0038] for each phase in the first subset; 
sending, via the electronic processor, a close command to a tie-in isolation device [0039] for each of the plurality of phases; and 
sending, via the electronic processor, a second open command to the downstream isolation device [0038] for each phase in the second subset, 
wherein the electronic processor is further configured to send the second open command prior to sending the close command responsive to identifying a potential loop configuration [0038], [0039].  
Stergiou does not disclose identify a first subset of the plurality of phases associated with the first fault indication and a second subset of the plurality of phases not associated with the first fault indication, wherein the first subset and the second subset each include at least one member.  Warren discloses a recloser for three phase system that is capable of identify a first subset of the plurality of phases associated with the first fault indication [0023] and a second subset of the plurality of phases not associated with the first fault indication [0023], wherein the first subset and the second subset each include at least one member [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiou to incorporate the teaching of Warren into the combination and provide the identify a first subset of the plurality of phases associated with the first fault indication and a second subset of the plurality of phases not associated with the first fault indication, wherein the first subset and the second subset each include at least one member; send a first open command to the downstream isolation device for each phase in the first subset; and 
send a second open command to the downstream isolation device for each phase in the second subset.  Doing so would minimizes shock to the power system when a temporary fault happened and isolate including providing alternate power path for all three phases to allow balancing all three phases.
Regarding claim 12, the combination of Stergiou and Warren discloses the method of claim 11 above, Stergiou also discloses the method further comprising: 
identifying, via the electronic processor, the potential loop configuration responsive to a first source supplying the downstream isolation device and the tie-in isolation device [0036].
Regarding claim 13, the combination of Stergiou and Warren discloses the method of claim 11 above, Stergiou also discloses the method further comprising: 
identifying, via the electronic processor, a processing exception associated with the sending of the first open command [0036], the close command, or the second open command; and 
generating, via the electronic processor, an exception report indicating the processing exception and uncompleted steps associated with the processing of the first fault indication.  
Regarding claim 15, the combination of Stergiou and Warren discloses the method of claim 11 above, Stergiou also discloses the method further comprising: 
identifying, via the electronic processor, an upstream isolation device upstream of the fault [0034]-[0036]; and 
responsive to the first isolation device not being the upstream isolation device, sending, via the electronic processor, a close command to the first isolation device for each phase in the first subset [0034]-[0036].  
Regarding claim 16, the combination of Stergiou and Warren discloses the method of claim 15 above, Stergiou also discloses the method further comprising: 
identifying the upstream isolation device by receiving, via the electronic processor, fault states of the plurality of isolation devices [0034]-[0036]; and 
designating, via the electronic processor, a first selected isolation device positioned furthest downstream of a first source in the power distribution network having a fault state consistent with the first fault indication as the upstream isolation device [0034]-[0036].
Regarding claim 17, the combination of Stergiou and Warren discloses the method of claim 16 above, Stergiou also discloses the method further comprising: 
identifying, via the electronic processor, the downstream isolation device by designating a second selected isolation device positioned downstream of the upstream isolation device having a fault state that does not indicate the first fault indication as the downstream isolation device [0038]-[0039].  
Regarding claim 18, the combination of Stergiou and Warren discloses the method of claim 17 above, Stergiou also discloses the method further comprising: 
sending, via the electronic processor, the close command to the tie-in isolation device by sending a ganged close command to concurrently close all of the phases of the tie-in isolation device [0039].  
Regarding claim 19, the combination of Stergiou and Warren discloses the method of claim 11 above, Stergiou further discloses the fault comprises a lockout fault that results in the first isolation device opening the first subset of the plurality of phases [0034].
Regarding claim 20, the combination of Stergiou and Warren discloses the method of claim 11 above, Stergiou further discloses the fault comprises a loss of voltage fault ([0035] monitor/determine voltage and current indicate loss of voltage is also monitored; and [0006] “voltage sags” mean loss of voltage).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stergiou and Warren in view of Tracy, US Patent Publication 2005/0251296; hereinafter “Tracy”.
Regarding claims 4 and 14, the combination of Stergiou and Warren discloses the system and the method of claims 1 and 11 above, the combination of Stergiou and Warren does not disclose recording the error as an exception when the second command failed to open the recloser.  Tracy discloses recording the error as an exception when the second command failed to open the recloser (Fig. 6A, steps 616 to 644 to 618 to 620 to 622 and to 624).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiou and Warren to incorporate the teaching of Tracy into the combination and add the exception and record the error when the recloser failed to open.  Doing so would allow system operator know which recloser had failed in order to fix the failure later.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836